PER CURIAM.
In the court below the referee filed a report which found the specifications to objections to discharge of the bankrupt were unfounded. Subsequently exceptions to this report were overruled by the court and the bankrupt was granted a discharge. Thereupon the objecting creditor took this appeal.
The case is wholly one of fact, and, in the face of the finding by the referee and the court below, we find no warrant for holding the court in error in granting the bankrupt’s discharge. So regarding, the bill is dismissed and the decree below js affirmed,